Case 2:20-cv-02044-AB-JC Document 21 Filed 04/17/20 Page 1 of 4 Page ID #:76


 1   MATTHEW LEWIS (SBN 155516)
     Email: mlewis@whitecase.com
 2   WHITE & CASE LLP
     555 South Flower Street, Suite 2700
 3   Los Angeles, CA 90071-2433
     Telephone: (213) 620-7700
 4   Facsimile: (213) 452-2329
 5   JEREMY T. ELMAN (SBN 223696)
     email: jelman@whitecase.com
 6   WHITE & CASE LLP
     3000 El Camino Real
 7   Two Palo Alto Square, Suite 900
     Palo Alto, CA 94306
 8   Telephone: (650) 213-0300
     Facsimile: (650) 213-8158
 9
     STEFAN M. MENTZER (admitted pro hac vice)
10   email: smentzer@whitecase.com
     TIMOTHY F. KEEGAN (admitted pro hac vice)
11   email: timothy.keegan@whitecase.com
     DANIEL LEDESMA (admitted pro hac vice)
12   email: daniel.ledesma@whitecase.com
     WHITE & CASE LLP
13   1221 Avenue of the Americas,
     Floor 49 Reception
14   New York, NY 10020
     Telephone: (212) 819-8200
15   Facsimile: (212) 354-8113
16   Attorneys for Defendant NetEase, Inc.
17
18                        UNITED STATES DISTRICT COURT
19                       CENTRAL DISTRICT OF CALIFORNIA
20
21   BERNHARD KUHMSTEDT,                     Case No. 2:20-cv-02044-VAP-E
22                  Plaintiff,               NETEASE, INC.’S NOTICE OF
                                             RELATED CASES
23         v.
24   NETEASE, INC., et al.,
25                  Defendants.
26
27
28

                                                         NETEASE, INC.’S NOTICE OF RELATED CASES
                                                                        CASE NO: 2:20-cv-02044-VAP-E
Case 2:20-cv-02044-AB-JC Document 21 Filed 04/17/20 Page 2 of 4 Page ID #:77


 1         Pursuant to Local Rule 83-1.3, defendant NetEase, Inc. (“NetEase”) states
 2   that the above-captioned case, Kühmstedt v. NetEase, Inc., No. 2:20-cv-02044-
 3   VAP-E (C.D. Cal.) (filed Mar. 2, 2020), is related to the following actions filed and
 4   currently pending in the United States District Court for the Central District of
 5   California:
 6         1. Stross v. NetEase, Inc., No. 2:20-cv-00861-AB-PJW (C.D. Cal.) (filed
 7              Jan. 28, 2020) assigned to Judge Andre Birotte Jr.
 8         2. Walmsley v. NetEase, Inc., No. 2:20-cv-00863-DMG-MAA (C.D. Cal.)
 9              (filed Jan. 28, 2020) assigned to Judge Dolly M. Gee.
10         3. Ledergerber v. NetEase, Inc., No. 2:20-cv-00862-RGK-KS (C.D. Cal.)
11              (filed Jan. 28, 2020) assigned to Judge R. Gary Klausner.
12   Collectively, the four actions (the “Related Actions”) call for determination of the
13   same or substantially related or similar questions of law and fact, and would entail
14   substantial duplication of labor if heard by different judges.
15   I.    THE ACTIONS CALL FOR DETERMINATION OF
16         THE SAME, SUBSTANTIALLY RELATED, OR SIMILAR
17         QUESTIONS OF LAW AND FACT
18         Plaintiffs in the Related Actions assert the same cause of action – copyright
19   infringement arising from the alleged infringement of plaintiffs’ photographic
20   works. Plaintiffs in the Related Actions have named the same defendant, NetEase,
21   a Cayman Islands corporation with no offices, employees, or operations in the
22   United States. NetEase has filed or expects to file motions to dismiss the
23   complaints in each of the Related Actions asserting, among other defenses, lack of
24   personal jurisdiction, lack of jurisdiction under Federal Rule of Civil Procedure
25   4(k)(2), and forum non conveniens. The legal standards for these defenses, and the
26   issues in dispute in each of these motions to dismiss, are similar. These issues
27   include:
28
                                               -1-
                                                             NETEASE, INC.’S NOTICE OF RELATED CASES
                                                                            CASE NO: 2:20-cv-02044-VAP-E
Case 2:20-cv-02044-AB-JC Document 21 Filed 04/17/20 Page 3 of 4 Page ID #:78


 1               • Whether the Court lacks general personal jurisdiction to hear these
 2                  actions;
 3               • Whether the Court lacks specific personal jurisdiction to hear these
 4                  actions;
 5               • Whether the Court lacks jurisdiction under Rule 4(k)(2);
 6               • Whether sufficient minimum contacts warrant a court’s exercise of
 7                  jurisdiction, including whether NetEase purposefully directed its
 8                  activities with California or the United States, whether plaintiffs’
 9                  claims arise out of or relate to NetEase’s forum-related activities, and
10                  whether the exercise of jurisdiction comports with fair play and
11                  substantial justice, i.e., is reasonable; and
12               • Whether an adequate alternative forum exists, and whether the balance
13                  of private and public interest factors favors dismissal.
14         If the cases proceed beyond the motion-to-dismiss phase, the Court would
15   have to determine similar issues, for example issues of direct liability or secondary
16   liability under the U.S. Copyright Act, 17 U.S.C. § 501, for the alleged posting of
17   copyrighted images on the same website, 163.com.
18         For these and other reasons, the Related Actions meet the criteria case
19   relation because determining the motions to dismiss calls for “determination of the
20   same or substantially related or similar questions of law and fact.” L.R. 83-
21   1.3.1(b).
22   II.   SUBSTANTIAL DUPLICATION OF LABOR WOULD ARISE IF THE
23         CASES ARE HEARD BY DIFERENT JUDGES
24         Under Local Rule 83-1.3.1(c), these cases would entail substantial
25   duplication of labor if heard by different judges.
26         First, the District Judges in each action separately would have to decide
27   NetEase’s motions to dismiss on jurisdictional and forum non conveniens grounds.
28   Such disputes would be completed more efficiently if heard by one District Judge.
                                           -2-
                                                                NETEASE, INC.’S NOTICE OF RELATED CASES
                                                                               CASE NO: 2:20-cv-02044-VAP-E
Case 2:20-cv-02044-AB-JC Document 21 Filed 04/17/20 Page 4 of 4 Page ID #:79


 1         Second, if these actions are not dismissed, relating the cases will allow the
 2   coordination of fact and expert discovery and has the potential to reduce the time
 3   and effort spent resolving discovery disputes. Plaintiffs in the Related Actions will
 4   likely seek similar discovery of NetEase, and any potential expert discovery in the
 5   four cases will involve similar issues. Four District Judges separately would have
 6   to determine common discovery disputes that may arise if the cases are not related.
 7         Third, if these actions are not dismissed, NetEase likely will raise similar
 8   issues on motions for summary judgment regarding plaintiff’s allegations of
 9   copyright infringement. Four District Judges separately would have to adjudicate
10   common issues on the merits if the cases are not related.
11         For these reasons, Defendant NetEase respectfully submits that litigating
12   these cases separately would necessarily “entail substantial duplication of labor if
13   heard by different judges.” L.R. 83-1.3.1(c).
14                                     CONCLUSION
15         For the reasons set forth above, NetEase respectfully requests that the instant
16   action be deemed related for purposes of related case transfer, and transferred to
17   Judge Birotte Jr who currently presides over the first filed case of these Related
18   Actions.
19
20   Dated: April, 17 2020                       WHITE & CASE LLP
21
22                                               /s/ Stefan M. Mentzer __________ ____
23                                               Stefan M. Mentzer
24                                               Attorneys for NetEase, Inc.
25
26
27
28
                                               -3-
                                                            NETEASE, INC.’S NOTICE OF RELATED CASES
                                                                           CASE NO: 2:20-cv-02044-VAP-E
